SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 01/01/2016 to 06/30/2016 8 01/01/2015 to 06/30/2015 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 01/01/2016 to 06/30/2016 17 01/01/2015 to 06/30/2015 18 Statement of Value Added 19 Notes to the quarterly financial information 20 Reports and Statements Unqualified Independent Auditors’ Review Report 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 06/30/2016 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 Page 1 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter Previous Year 06/30/2016 12/31/2015 1 Total assets 41,399,607 45,605,526 1.01 Current assets 7,745,548 8,842,440 1.01.01 Cash and cash equivalents 2,596,560 1,885,199 1.01.02 Financial investments 0 763,599 1.01.02.02 Financial investments measured at amortized cost 0 763,599 1.01.03 Trade receivables 2,245,449 2,467,523 1.01.04 Inventories 2,233,580 2,850,744 1.01.08 Other current assets 669,959 875,375 1.02 Non-current assets 33,654,059 36,763,086 1.02.01 Long-term receivables 4,330,913 4,510,431 1.02.01.06 Deferred taxes 3,105,030 3,228,961 1.02.01.09 Other non-current assets 1,225,883 1,281,470 1.02.02 Investments 20,018,260 23,323,565 1.02.03 Property, plant and equipment 9,245,398 8,866,348 1.02.04 Intangible assets 59,488 62,742 Page 2 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter Previous Year 06/30/2016 12/31/2015 2 Total liabilities 41,399,607 45,605,526 2.01 Current liabilities 3,533,932 4,272,372 2.01.01 Payroll and related taxes 142,050 141,496 2.01.02 Trade payables 748,094 742,364 2.01.03 Taxes payable 57,989 5,814 2.01.04 Borrowings and financing 2,174,927 2,879,073 2.01.05 Other payables 325,240 411,699 2.01.06 Provisions 85,632 91,926 2.01.06.01 Provision for tax, social security, labor and civil risks 85,632 91,926 2.02 Non-current liabilities 30,286,578 33,668,407 2.02.01 Borrowings and financing 27,903,434 31,109,017 2.02.02 Other payables 88,404 126,450 2.02.04 Provisions 2,294,740 2,432,940 2.02.04.01 Provision for tax, social security, labor and civil risks 544,323 564,372 2.02.04.02 Other provisions 1,750,417 1,868,568 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 249,486 259,115 2.02.04.02.04 Pension and healthcare plan 514,367 514,367 2.02.04.02.05 Provision for losses on investments 986,564 1,095,086 2.03 Consolidated Shareholders’ equity 7,579,097 7,664,747 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,104,804 2,104,804 2.03.04.01 Legal reserve 424,536 424,536 2.03.04.02 Statutory reserve 1,895,494 1,895,494 2.03.04.04 Earnings reserves to realize 23,750 23,750 2.03.04.09 Treasury shares -238,976 -238,976 2.03.05 Profit/Losses -893,927 0 2.03.08 Other comprehensive income 1,828,190 1,019,913 Page 3 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of income (R$ thousand) Code Description Current Quarter Year To Date Same Quarter Previous Year YTD Previous Year 04/01/2016 to 06/30/2016 01/01/2016 to 06/30/2016 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 3.01 Net revenue from sales and/or services 2,191,674 4,169,314 2,870,847 5,928,879 3.02 Cost of sales and/or services -1,906,666 -3,545,062 -2,267,849 -4,457,281 3.03 Gross profit 285,008 624,252 602,998 1,471,598 3.04 Operating expenses/income -641,816 -1,520,490 -760,491 253,539 3.04.01 Selling expenses -137,596 -306,229 -148,232 -294,150 3.04.02 General and administrative expenses -72,367 -195,627 -90,806 -175,370 3.04.04 Other operating income 1,730 4,570 8,547 12,269 3.04.05 Other operating expenses -86,926 -189,468 -204,927 -406,687 3.04.06 Equity in income of affiliates -346,657 -833,736 -325,073 1,117,477 3.05 Profit before finance income (costs) and taxes -356,808 -896,238 -157,493 1,725,137 3.06 Finance income (costs) 380,363 112,485 -555,237 -2,583,592 3.06.01 Finance income 68,242 86,671 -87,637 407,056 3.06.02 Finance expenses 312,121 25,814 -467,600 -2,990,648 3.06.02.01 Net exchange difference on financial instruments 1,091,248 2,134,372 310,866 -1,349,106 3.06.02.02 Finance expenses -779,127 -2,108,558 -778,466 -1,641,542 3.07 Profit (loss) before taxes on income 23,555 -783,753 -712,730 -858,455 3.08 Income tax and social contribution -80,792 -110,174 98,462 636,243 3.09 Profit (loss) from continuing operations -57,237 -893,927 -614,268 -222,212 3.11 Profit (loss) for the year -57,237 -893,927 -614,268 -222,212 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.04217 -0.65869 -0.45262 -0.16373 Page 4 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Current Quarter Year to date Same Quarter Previous Year YTD Previous Year Code Description 04/1/2016 to 06/30/2016 1/1/2016 to 06/30/2016 4/1/2015 to 06/30/2015 1/1/2015 to 06/30/2015 4.01 Profit for the year -57,237 -893,927 -614,268 -222,212 4.02 Other comprehensive income 393,141 808,277 -377,048 -14,035 4.02.01 Actuarial (losses) gains on defined benefit plan from investments in subsidiaries, net of taxes 29 114 -221 -96 4.02.02 Actuarial (losses) gains on defined benefit 0 0 348 348 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit 0 0 -118 -118 4.02.04 Cumulative translation adjustments for the year -284,651 -467,937 -7,815 168,956 4.02.05 Available-for-sale assets 95,500 127,853 -594,881 2,254 4.02.06 Income tax and social contribution on available-for-sale assets 0 0 202,259 -767 4.02.07 Available-for-sale assets from investments in subsidiaries, net of taxes 0 0 -89,516 -20,817 4.02.08 Impairment of available-for-sale assets 0 0 89,434 97,851 4.02.09 Income tax and social contribution on impairment of available-for-sale assets 0 0 -30,407 -33,269 4.02.10 (Loss) / gain on the percentage change in investments 584 584 -43 -43 4.02.11 (Loss) gain on cash flow hedge accounting 538,461 1,072,884 81,685 -345,960 4.02.12 Income tax and social contribution on cash flow hedge accounting -13,808 -13,808 -27,773 117,626 4.02.13 Realization of cash flow hedge reclassified to the income statement 7,826 20,523 0 0 4.02.14 (Loss) gain on net investment hedge 49,200 68,064 0 0 4.03 Comprehensive income for the year 335,904 -85,650 -991,316 -236,247 Page 5 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Year To Date YTD Previous Year 01/01/2016 to 06/30/2016 01/01/2015 to 6/30/2015 6.01 Net cash generated by operating activities 1,096,182 330,933 6.01.01 Cash generated from operations -871,793 1,998,343 6.01.01.01 Profit (loss) for the year -893,927 -222,212 6.01.01.02 Charges on borrowings and financing 1,257,102 1,575,442 6.01.01.03 Charges on loans and financing granted -17,550 -9,535 6.01.01.04 Depreciation, depletion and amortization 275,222 424,556 6.01.01.05 Equity in income (losses) of affiliates 833,736 -1,117,477 6.01.01.06 Deferred income tax and social contribution 110,123 -642,283 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks -26,343 146,453 6.01.01.09 Inflation adjustment and exchange differences, net -2,436,646 1,720,814 6.01.01.11 Impairment of available-for-sale assets 0 97,851 6.01.01.12 Residual value of permanent assets written off 20,729 3,907 6.01.01.14 Other provisions 5,761 20,827 6.01.02 Changes in assets and liabilities 1,967,975 -1,667,410 6.01.02.01 Trade receivables - third parties -66,349 -172,718 6.01.02.02 Trade receivables - related parties 272,198 -158,525 6.01.02.03 Inventories 617,162 -328,120 6.01.02.04 Receivables - related parties / Dividends -7,350 -1,550 6.01.02.05 Recoverable taxes 199,099 -59,206 6.01.02.06 Judicial deposits 32,595 -13,396 6.01.02.07 Dividends received - related parties 2,300,090 0 6.01.02.10 Trade payables 5,618 277,095 6.01.02.11 Payroll and related taxes -135 -24,717 6.01.02.12 Taxes in installments - REFIS 55,379 -27,922 6.01.02.14 Payables to related parties -22,840 41,557 6.01.02.16 Interest paid -1,324,899 -1,205,227 6.01.02.17 Interest received 0 651 6.01.02.19 Other -92,593 4,668 6.02 Net cash used in investing activities 27,083 -51,015 6.02.01 Investments / Advances for future capital increase -212,939 -18,452 6.02.02 Purchase of property, plant and equipment -608,265 -828,458 6.02.03 Cash reduction of subsidiaries and joint ventures 0 129,745 6.02.04 Capital reduction in subsidiary and joint venture 0 486,758 6.02.08 Intercompany loans granted 0 -25,143 6.02.09 Intercompany loans received 0 5,546 6.02.10 Exclusive funds 84,688 198,989 6.02.11 Financial Investments, net of redemption 763,599 0 6.03 Net cash used in financing activities -389,838 -1,184,399 6.03.01 Borrowings and financing, net of transaction cost -26,018 595,000 6.03.02 Borrowings and financing - related parties 40,239 0 6.03.03 Forfaiting capitalization / drawee Risk 78,240 386,143 6.03.04 Forfaiting amortization / drawee Risk -257,631 -562,948 6.03.05 Amortization of principal on borrowings and financing -184,429 -585,436 6.03.06 Amortization of principal on borrowings and financing - related parties -40,239 -457,936 6.03.07 Payments of dividends and interests on shareholder´s equity 0 -549,832 6.03.08 Treasury shares 0 -9,390 6.04 Exchange differences on translating cash and cash equivalents -22,066 0 6.05 Increase (decrease) in cash and cash equivalents 711,361 -904,481 6.05.01 Cash and equivalents at the beginning of the year 1,885,199 3,146,393 6.05.02 Cash and equivalents at the end of the year 2,596,560 2,241,912 Page 6 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Equity - 01/01/2016 to 06/30/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity 5.01 Opening balances 4,540,000 30 2,104,804 0 1,019,913 7,664,747 5.03 Adjusted opening balances 4,540,000 30 2,104,804 0 1,019,913 7,664,747 5.05 Total comprehensive income 0 0 0 -893,927 808,277 -85,650 5.05.01 Profit for the year 0 0 0 -893,927 0 -893,927 5.05.02 Other comprehensive income 0 0 0 0 808,277 808,277 5.05.02.04 Translation adjustments for the year 0 0 0 0 -467,937 -467,937 5.05.02.08 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 114 114 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 127,853 127,853 5.05.02.10 (Loss) / gain on the percentage change in investments 0 0 0 0 584 584 5.05.02.11 (Loss) / gain on hedge accounting, net of taxes 0 0 0 0 1,079,599 1,079,599 5.05.02.12 (Loss) / gain on net investment hedge, net of taxes 0 0 0 0 68,064 68,064 5.07 Closing balance 4,540,000 30 2,104,804 -893,927 1,828,190 7,579,097 Page 7 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Equity - 01/01/2015 to 06/30/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 5.04.04 Treasury Shares Acquired 0 0 -9,390 0 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 5.05 Total comprehensive income 0 0 0 -222,212 -14,035 -236,247 5.05.01 Profit for the year 0 0 0 -222,212 0 -222,212 5.05.02 Other comprehensive income 0 0 0 0 -14,035 -14,035 5.05.02.04 Translation adjustments for the year 0 0 0 0 168,956 168,956 5.05.02.08 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 134 134 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 45,252 45,252 5.05.02.10 (Loss) / gain on the percentage change in investments 0 0 0 0 -43 -43 5.05.02.11 (Loss) / gain on hedge accounting, net of taxes 0 0 0 0 -228,334 -228,334 5.07 Closing balance 4,540,000 30 846,908 -222,212 11,105 5,175,831 Page 8 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Year To Date YTD Prior Year 01/01/2016 to 06/30/2016 01/01/2015 to 06/30/2015 7.01 Revenues 5,137,596 7,173,036 7.01.01 Sales of products and services 5,161,434 7,128,823 7.01.02 Other revenues -14,507 62,125 7.01.04 Allowance for (reversal of) doubtful debts -9,331 -17,912 7.02 Raw materials acquired from third parties -4,128,170 -5,054,210 7.02.01 Cost of sales and services -3,658,296 -3,996,450 7.02.02 Materials, electric power, outside services and other -467,883 -954,824 7.02.03 Impairment/recovery of assets -1,991 -5,085 7.02.04 Other 0 -97,851 7.02.04.01 Impairment of available-for-sale assets 0 -97,851 7.03 Gross value added 1,009,426 2,118,826 7.04 Retentions -275,222 -424,556 7.04.01 Depreciation, amortization and depletion -275,222 -424,556 7.05 Wealth created 734,204 1,694,270 7.06 Value added received as transfer -1,065,919 2,126,557 7.06.01 Equity in income of affiliates -833,736 1,117,477 7.06.02 Finance income 86,671 407,056 7.06.03 Other -318,854 602,024 7.06.03.01 Other and exchange gains -318,854 602,024 7.07 Wealth for distribution -331,715 3,820,827 7.08 Wealth distributed -331,715 3,820,827 7.08.01 Personnel 562,304 679,471 7.08.01.01 Salaries and wages 429,873 518,615 7.08.01.02 Benefits 99,496 127,447 7.08.01.03 Severance pay fund (FGTS) 32,935 33,409 7.08.02 Taxes, fees and contributions 340,260 -226,792 7.08.02.01 Federal 290,835 -293,008 7.08.02.02 State 49,425 62,039 7.08.02.03 Municipal 0 4,177 7.08.03 Remuneration on third-party capital -340,352 3,590,360 7.08.03.01 Interest 2,108,926 1,641,127 7.08.03.02 Leases 5,215 4,874 7.08.03.03 Other -2,454,493 1,944,359 7.08.03.03.01 Other and exchange losses -2,454,493 1,944,359 7.08.04 Remuneration on Shareholders capital -893,927 -222,212 7.08.04.03 Retained earnings (accumulated losses) -893,927 -222,212 Page 9 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter Previous Year 06/30/2016 12/31/2015 1 Total assets 44,329,737 48,649,974 1.01 Current assets 11,925,609 16,430,691 1.01.01 Cash and cash equivalents 5,249,156 7,861,052 1.01.02 Financial investments 212,810 763,599 1.01.02.02 Financial investments measured at amortized cost 212,810 763,599 1.01.03 Trade receivables 1,688,377 1,578,277 1.01.04 Inventories 3,834,048 4,941,314 1.01.08 Other current assets 941,218 1,286,449 1.02 Non-current assets 32,404,128 32,219,283 1.02.01 Long-term receivables 4,708,126 4,890,948 1.02.01.06 Deferred taxes 3,175,554 3,307,027 1.02.01.09 Other non-current assets 1,532,572 1,583,921 1.02.02 Investments 4,400,282 3,998,227 1.02.03 Property, plant and equipment 17,953,537 17,871,599 1.02.04 Intangible assets 5,342,183 5,458,509 Page 10 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter Previous Year 06/30/2016 12/31/2015 2 Total liabilities 44,329,737 48,649,974 2.01 Current liabilities 4,511,055 5,325,571 2.01.01 Payroll and related taxes 261,743 256,840 2.01.02 Trade payables 1,194,942 1,293,008 2.01.03 Taxes payable 727,095 700,763 2.01.04 Borrowings and financing 1,337,872 1,874,681 2.01.05 Other payables 865,285 1,073,017 2.01.06 Provisions 124,118 127,262 2.01.06.01 Provision for tax, social security, labor and civil risks 124,118 127,262 2.02 Non-current liabilities 31,149,356 34,588,740 2.02.01 Borrowings and financing 29,004,967 32,407,834 2.02.02 Other payables 137,032 131,284 2.02.03 Deferred taxes 478,257 494,851 2.02.04 Provisions 1,529,100 1,554,771 2.02.04.01 Provision for tax, social security, labor and civil risks 690,707 711,472 2.02.04.02 Other provisions 838,393 843,299 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligations 324,025 328,931 2.02.04.02.04 Pension and healthcare plan 514,368 514,368 2.03 Consolidated Shareholders’ equity 8,669,326 8,735,663 2.03.01 Issued capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 2,104,804 2,104,804 2.03.04.01 Legal reserve 424,536 424,536 2.03.04.02 Statutory reserve 1,895,494 1,895,494 2.03.04.04 Earnings reserves to realize 23,750 23,750 2.03.04.09 Treasury shares -238,976 -238,976 2.03.05 Profit/Losses -893,927 0 2.03.08 Other comprehensive income 1,828,190 1,019,913 2.03.09 Non-controlling interests 1,090,229 1,070,916 Page 11 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter Year To Date Same Quarter Previous Year YTD Previous Year 04/01/2016 to 06/30/2016 01/01/2016 to 06/30/2016 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 3.01 Net revenue from sales and/or services 4,349,346 8,193,149 3,687,140 7,697,392 3.02 Cost of sales and/or services -3,426,907 -6,344,665 -2,847,095 -5,872,628 3.03 Gross profit 922,439 1,848,484 840,045 1,824,764 3.04 Operating expenses/income -651,166 -1,343,279 -688,079 -913,813 3.04.01 Selling expenses -394,183 -844,604 -311,344 -612,174 3.04.02 General and administrative expenses -104,230 -264,341 -109,897 -219,742 3.04.04 Other operating income 11,746 34,018 12,562 18,524 3.04.05 Other operating expenses -182,927 -331,759 -235,578 -455,077 3.04.06 Equity in income of affiliates 18,428 63,407 -43,822 354,656 3.05 Profit before finance income (costs) and taxes 271,273 505,205 151,966 910,951 3.06 Finance income (costs) -204,483 -1,147,497 -771,695 -1,641,395 3.06.01 Finance income 140,729 383,883 43,477 99,613 3.06.02 Finance Expenses -345,212 -1,531,380 -815,172 -1,741,008 3.06.02.01 Net exchange difference on financial instruments 487,675 169,435 -7,223 -72,466 3.06.02.02 Finance E -832,887 -1,700,815 -807,949 -1,668,542 3.07 Profit (loss) before taxes on income 66,790 -642,292 -619,729 -730,444 3.08 Income tax and social contribution -109,505 -231,715 5,136 507,653 3.09 Profit (loss) from continuing operations -42,715 -874,007 -614,593 -222,791 3.11 Consolidated profit (loss) for the year -42,715 -874,007 -614,593 -222,791 3.11.01 Attributed to controlling Shareholders -57,237 -893,927 -614,268 -222,212 3.11.02 Attributed to non-controlling Shareholders 14,522 19,920 -325 -579 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares -0.04217 -0.65869 -0.45262 -0.16373 Page 12 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Current Quarter Year to date Same Quarter Previous Year YTD Previous Year Code Description 04/01/2016 to 06/30/2016 01/01/2016 to 06/30/2016 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 4.01 Consolidated profit for the year -42,715 -874,007 -614,593 -222,791 4.02 Other comprehensive income 393,141 808,277 -377,048 -14,035 4.02.01 Actuarial gains on defined benefit plan from investments in subsidiaries 29 114 0 0 4.02.02 Actuarial gains (losses) on defined benefit pension plan 0 0 0 202 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 0 0 9 -68 4.02.04 Cumulative translation adjustments for the year -284,651 -467,937 -7,815 168,956 4.02.05 Available-for-sale assets 95,500 127,853 -677,690 -29,287 4.02.06 Income tax and social contribution on available-for-sale assets 0 0 195,552 9,957 4.02.07 Impairment of available-for-sale assets 0 0 89,434 97,851 4.02.08 Income tax and social contribution on impairment of available-for-sale assets 0 0 -30,407 -33,269 4.02.09 (Loss) / gain on the percentage change in investments 584 584 -43 -43 4.02.10 Gain (loss) on cash flow hedge accounting 538,461 1,072,884 81,685 -345,960 4.02.11 Income tax and social contribution on cash flow hedge accounting -13,808 -13,808 -27,773 117,626 4.02.12 Realization of cash flow hedge accounting reclassified to income statement 7,826 20,523 0 0 4.02.13 Gain (Loss) on net investment hedge 49,200 68,064 0 0 4.03 Consolidated comprehensive income for the year 350,426 -65,730 -991,641 -236,826 4.03.01 Attributed to controlling Shareholders 335,904 -85,650 -991,316 -236,247 4.03.02 Attributed to non-controlling Shareholders 14,522 19,920 -325 -579 Page 13 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Year to Date YTD Previous Year 01/01/2016 to 06/30/2016 01/01/2015 to 06/30/2015 6.01 Net cash generated by operating activities -730,946 1,178,068 6.01.01 Cash generated from operations -205,285 2,958,173 6.01.01.01 Profit (loss) for the year -893,927 -222,212 6.01.01.02 Charges on borrowings and financing 19,920 -579 6.01.01.03 Charges on loans and financing granted 1,485,733 1,583,962 6.01.01.04 Depreciation, depletion and amortization -26,838 -8,659 6.01.01.05 Equity in income (losses) of affiliates 637,392 561,655 6.01.01.06 Deferred income tax and social contribution -63,407 -354,656 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 144,589 -599,697 6.01.01.08 Inflation adjustment and exchange differences, net -23,909 183,442 6.01.01.09 Impairment of available-for-sale assets -1,359,310 1,633,246 6.01.01.10 Residual value of permanent assets written off 362 2,658 6.01.01.11 Other provisions 0 97,851 6.01.01.16 Changes in assets and liabilities 26,988 4,553 6.01.01.17 Trade receivables - third parties -146,214 0 6.01.01.20 Trade receivables - related parties -6,664 76,609 6.01.02 Inventories -525,661 -1,780,105 6.01.02.01 Receivables - related parties / Dividends -112,548 -262,503 6.01.02.02 Recoverable taxes -8,526 -29,283 6.01.02.03 Judicial deposits 1,107,265 -253,368 6.01.02.05 Dividends received - related parties 235,524 19,757 6.01.02.06 Trade payables 24,624 -23,068 6.01.02.08 Payroll and related taxes -96,459 267,110 6.01.02.09 Taxes in installments - REFIS 4,580 -17,311 6.01.02.10 Payables to related parties 41,413 -128,492 6.01.02.12 Interest paid 4,212 13,657 6.01.02.14 Interest received -1,583,668 -1,362,278 6.01.02.15 Other 0 651 6.01.02.17 Net cash used in investing activities -142,078 -4,977 6.02 Investments / Advances for future capital increase -1,177,389 185,918 6.02.02 Purchase of property, plant and equipment -190,435 0 6.02.03 Cash reduction of subsidiaries and joint ventures -797,054 -900,637 6.02.07 Capital reduction in subsidiary and joint venture 0 466,758 6.02.09 Intercompany loans granted -715,547 551,882 6.02.10 Intercompany loans received -6 -201 6.02.11 Exclusive funds 0 -25,143 6.02.12 Financial Investments, net of redemption 0 58,385 6.02.13 Net cash used in financing activities 525,653 34,874 6.03 Borrowings and financing, net of transaction cost -671,439 -2,199,780 6.03.01 Borrowings and financing - related parties -26,950 599,071 6.03.03 Forfaiting capitalization / drawee Risk 78,240 386,143 6.03.04 Forfaiting amortization / drawee Risk -257,631 -562,948 6.03.05 Amortization of principal on borrowings and financing -307,395 -1,969,314 6.03.06 Amortization of principal on borrowings and financing - related parties 0 -52,839 6.03.07 Payments of dividends and interests on shareholder´s equity 0 -549,832 6.03.08 Treasury shares 0 -9,390 6.03.09 Buyback of debt securities -157,703 -40,671 6.04 Exchange differences on translating cash and cash equivalents -32,122 -5,799 6.05 Increase (decrease) in cash and cash equivalents -2,611,896 -841,593 6.05.01 Cash and equivalents at the beginning of the year 7,861,052 8,686,021 6.05.02 Cash and equivalents at the end of the year 5,249,156 7,844,428 Page 14 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2016 to 06/30/2016 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,104,804 0 1,019,913 7,664,747 1,070,916 8,735,663 5.03 Adjusted opening balances 4,540,000 30 2,104,804 0 1,019,913 7,664,747 1,070,916 8,735,663 5.05 Total comprehensive income 0 0 0 -893,927 808,277 -85,650 19,920 -65,730 5.05.01 Profit for the year 0 0 0 -893,927 0 -893,927 19,920 -874,007 5.05.02 Other comprehensive income 0 0 0 0 808,277 808,277 0 808,277 5.05.02.04 Translation adjustments for the year 0 0 0 0 -467,937 -467,937 0 -467,937 5.05.02.08 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 114 114 0 114 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 127,853 127,853 0 127,853 5.05.02.10 (Loss) / gain on the percentage change in investments 0 0 0 0 584 584 0 584 5.05.02.11 (Loss) / gain on hedge accounting, net of taxes 0 0 0 0 1,079,599 1,079,599 0 1,079,599 5.05.02.12 (Loss) / gain on net investment hedge, net of taxes 0 0 0 0 68,064 68,064 0 68,064 5.06 Internal changes in shareholders’ equity 0 0 0 0 0 0 -607 -607 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 -607 -607 5.07 Closing balance 4,540,000 30 2,104,804 -893,927 1,828,190 7,579,097 1,090,229 8,669,326 Page 15 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2015 to 06/30/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 5.04.06 Dividend 0 0 -275,000 0 0 -275,000 0 -275,000 5.05 Total comprehensive income 0 0 0 -222,212 -14,035 -236,247 -579 -236,826 5.05.01 Profit for the period 0 0 0 -222,212 0 -222,212 -579 -222,791 5.05.02 Other comprehensive income 0 0 0 0 -14,035 -14,035 0 -14,035 5.05.02.04 Translation adjustments for the period 0 0 0 0 168,956 168,956 0 168,956 5.05.02.08 (Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 134 134 0 134 5.05.02.09 Available-for-sale assets, net of taxes 0 0 0 0 45,252 45,252 0 45,252 5.05.02.10 (Loss) / gain on the percentage change in investments 0 0 0 0 -43 -43 0 -43 5.05.02.11 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -228,334 -228,334 0 -228,334 5.06 Internal changes in shareholders’ equity 0 0 0 0 0 0 36 36 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 36 36 5.07 Closing balances 4,540,000 30 846,908 -222,212 11,105 5,175,831 37,964 5,213,795 Page 16 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$thousand) Code Description Year to Date Previous Year 1/1/2016 to 6/30/2016 01/01/2015 to 6/30/2015 7.01 Revenues 9,298,317 9,068,252 7.01.01 Sales of products and services 9,322,360 9,025,572 7.01.02 Other revenues -14,552 62,929 7.01.04 Allowance for (reversal of) doubtful debts -9,491 -20,249 7.02 Raw materials acquired from third parties -6,694,416 -6,401,935 7.02.01 Cost of sales and services -5,434,217 -5,019,457 7.02.02 Materials, electric power, outside services and other -1,259,658 -1,278,681 7.02.03 Impairment/recovery of assets -541 -5,946 7.02.04 Other 0 -97,851 7.02.04.01 Impairment of available-for-sale assets 0 -97,851 7.03 Gross value added 2,603,901 2,666,317 7.04 Retentions -637,392 -561,655 7.04.01 Depreciation, amortization and depletion -637,392 -561,655 7.05 Wealth created 1,966,509 2,104,662 7.06 Value added received as transfer -748,600 5,022,318 7.06.01 Equity in income of affiliates 63,407 354,656 7.06.02 Finance income 383,883 99,613 7.06.03 Other -1,195,890 4,568,049 7.06.03.01 Other and exchange gains -1,195,890 4,568,049 7.07 Wealth for distribution 1,217,909 7,126,980 7.08 Wealth distributed 1,217,909 7,126,980 7.08.01 Personnel 1,024,077 958,691 7.08.01.01 Salaries and wages 818,711 752,281 7.08.01.02 Benefits 155,793 163,045 7.08.01.03 Severance pay fund (FGTS) 49,573 43,365 7.08.02 Taxes, fees and contributions 723,217 81,827 7.08.02.01 Federal 612,055 -64,711 7.08.02.02 State 101,022 136,130 7.08.02.03 Municipal 10,140 10,408 7.08.03 Remuneration on third-party capital 344,622 6,309,253 7.08.03.01 Interest 1,701,183 1,314,562 7.08.03.02 Leases 10,041 7,373 7.08.03.03 Other -1,366,602 4,987,318 7.08.03.03.01 Other and exchange losses -1,366,602 4,987,318 7.08.04 Remuneration on Shareholders capital -874,007 -222,791 7.08.04.03 Retained earnings (accumulated losses) -893,927 -222,212 7.08.04.04 Non-controlling interests in retained earnings 19,920 -579 Page 17 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, joint ventures, joint operations and associates are collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN is listed on the São Paulo Stock Exchange (BM&F BOVESPA) and on the New York Stock Exchange (NYSE). Accordingly, the Company reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas steelworks (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany, all of them are in line with the plan to achieve new markets and perform excellent services for final consumers. Its steel has been used in home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, State of Minas Gerais. Iron ore is sold basically in the international market, especially in Europe and Asia. The prices charged in these markets are historically cyclical and subject to significant fluctuations over short periods of time, driven by several factors related to global demand, strategies adopted by the major steel producers, and the foreign exchange rate. All these factors are beyond the Company’s control. The ore transportation is accomplished by Terminal de Carvão e Minérios do Porto de Itaguai - TECAR, a solid bulk terminal, one of the four terminals that compose the Port of Itaguai, located in Rio de Janeiro. Imports of coal and coke are held through this terminal and directed to the steel industry of CSN. From November 30, 2015 the Company has transferred its mining assets, together with its logistical infrastructure, which includes the mine Casa de Pedra and the right to operate the terminal TECAR, to its subsidiary Congonhas Minérios S.A. In the new structure Congonhas Minérios S.A. has taken control over Nacional Minérios S.A. (NAMISA) through a business combination transaction. The Company´s mining activities also comprises tin exploitation, which is based in the State of Rondônia, this facility is engaged to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. · Cement: CSN entered in the cement market boosted by the synergy between this new activity and its existing businesses. Next to the Presidente Vargas Steelworks (UPV) in Volta Redonda (RJ), it is installed a new business unit: CSN Cimentos, which produces CP-III type of cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arcos unit, located in the State of Minas Gerais, to satisfy the needs of UPV as of the cement plant. Page 18 of 66 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - June 30, 2016 – CIA SIDERURGICA NACIONAL Version: 1 · Logistics Railroads: CSN has interests in three railroad companies: MRS Logística S.A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A (“RFFSA”)., Transnordestina Logística S.A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the former Northeast Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the rail links of Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro-Porto de Suape and Missão Velha-Porto de Pecém (Railway System II) and FTL being responsible for the rail links of São Luiz-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau and Propriá-Jorge Lins (Railway System I). Ports : In the State of Rio de Janeiro, by means of its subsidiaries Sepetiba Tecon S.A. and Congonhas Minérios S.A., the Company operates the Container Terminal (Tecon) and the solid bulk terminal (Tecar), respectively, both located at the Itaguaí Port. Established in the harbor of Sepetiba, the mentioned port has a privileged highway, railroad and maritime access. Tecon is responsible for the shipments of CSN´s steel products, movement and storage of containers, consolidation and deconsolidation of cargo; The Tecar´s port terminal is engaged to the iron ore shipment overseas and to the landing of coal, petroleum, coke, sulfur and zinc concentrate for our own operation and for third parties. · Energy: Since the energy supply is fundamental in CSN´s production process, the Company owns and operates facilities to generate electric power for guaranteeing its self-sufficiency. The “ note 24 - Segment Information ” details the financial information per each of CSN´s business segment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 2.a) Basis of preparation The consolidated condensed quarterly interim financial statements have been prepared and are being presented in accordance with the International Accounting Standards (IAS 34 – Interim Financial Reporting) issued by the International Accounting Standards Board (IASB), which correlate in Brazil is the CPC 21 (R1) (Interim Financial Statements and Consolidated Interim Financial Statements) issued by the CPC (Accounting Pronouncements Committee) and approved by CVM (Brazilian Securities Commission). All the relevant information required in the financial statements and only these information, are being highlighted and correspond to those used for the Company's management. The significant accounting policies applied in these condensed interim financial statements are consistent with the policies described in Note 2 to the Company's financial statements for the year ended December 31, 2015, filed with the CVM. These condensed interim financial statements do not include all requirements of annual or full financial statements and, accordingly, should be read together with the Company's financial statements for the year ended December 31, 2015. Therefore, in these condensed interim financial statements the following notes were not fully repeated, either due to redundancy or to relevance in relation to those already presented in the annual financial statements: Note 02 - Summary of significant accounting policies Note 03 – Business Combination Note 09 – Investments Note 27 - Employee benefits Note 29 - Commitments Page 19 of 66 The consolidated and parent company interim financial statements were approved by the Board of Directors on August 15, 2016. 2.b) Basis of presentation The consolidated condensed interim financial statements are presented in Brazilian reais (R$), which is the mainly Company’s functional currency and the Group’s presentation currency. Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuation on which items are remeasured. The asset and liability balances are translated at the exchange rate in effect at the end of the reporting period. As of June 30, 2016, US$1 is equivalent to R$3.2098 (R$3.9048 as of December 31, 2015), €1 is equivalent to R$3.5414 (R$4.2504 as of December 31, 2015). 2.c) Basis of consolidation The accounting practices were treated uniformly in all the consolidated companies. The consolidated condensed interim financial statements for the period ended June 30, 2016 and the year ended December 31, 2015 include the following direct and indirect subsidiaries and jointly controlled entities, as well as the exclusive funds as described below: Page 20 of 66 · Companies Equity interests (%) Companies 06/30/2016 12/31/2015 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and Equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and Financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and Financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and Financial transactions TdBB S.A (*) 100.00 100.00 Equity interests Sepetiba Tecon S.A. 99.99 99.99 Port services Minérios Nacional S.A. (1) 99.99 99.99 Mining and Equity interests Companhia Florestal do Brasil 99.99 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin Mining Cia Metalic Nordeste 99.99 99.99 Manufacture of containers and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of containers and distribution of steel products CSN Gestão de Recursos Financeiros Ltda. (*) 99.99 99.99 Management of funds and securities portfolio Congonhas Minérios S.A. 87.52 87.52 Mining and Equity interests CSN Energia S.A. 99.99 99.99 Sale of electric power FTL - Ferrovia Transnordestina Logística S.A. 89.79 89.79 Railroad logistics Nordeste Logística S.A. 99.99 99.99 Port services Indirect interest in subsidiaries: full consolidation Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and Equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and Equity interests Lusosider Projectos Siderúrgicos S.A. 99.94 99.94 Equity interests and product sales Lusosider Aços Planos, S. A. 99.99 99.99 Steel and Equity interests CSN Acquisitions, Ltd. (2) 100.00 Financial transactions and Equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and Equity interests CSN Holdings (UK) Ltd (2) 100.00 Financial transactions and Equity interests CSN Handel GmbH (3) - 87.52 Financial transactions, product sales and Equity interests Companhia Brasileira de Latas 100.00 100.00 Sale of cans and containers in general and Equity interests Companhia de Embalagens Metálicas MMSA 99.67 99.67 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 99.67 99.67 Production and sale of cans and related activities CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and Equity interests CSN Productos Siderúrgicos S.L. 100.00 100.00 Financial transactions, product sales and Equity interests Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited (*) 100.00 100.00 Sale of long steel CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and Equity interests CSN Asia Limited 100.00 100.00 Commercial representation Namisa International Minérios SLU 87.52 87.52 Financial transactions, product sales and Equity interests Namisa Europe, Unipessoal Lda. 87.52 87.52 Equity interests, product and iron ore sales CSN Mining GmbH (4) 87.52 87.52 Financial transactions, product sales and Equity interests Namisa Asia Limited 87.52 87.52 Commercial representation Direct interest in joint operations: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and Equity interests Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Direct interest in joint ventures: equity method MRS Logística S.A. 18.64 18.64 Railroad transportation Aceros Del Orinoco S.A. 31.82 31.82 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Equity interests and product sales and iron ore Transnordestina Logística S.A. 51.81 56.92 Railroad logistics Indirect interest in joint ventures: equity method MRS Logística S.A. 16.30 16.30 Railroad transportation Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 20.00 Metallurgy and Equity interests (*) They are Dormant Companies therefore they do not appear in the note 9.a, where is disclosed business information under the equity method. (1)New corporate name of Mineração Nacional, amended in March 2016; (2)Company liquidated in January 2016; (3) Company incorporated by CSN Mining Gmbh (subsidiary with indirect interest) on January 2016; (4) New corporate name of Namisa Handel Gmbh, amended in February 2016; Page 21 of 66 · Exclusive funds Equity interests (%) Exclusive funds 06/30/2016 12/31/2015 Core business Direct interest : full consolidation Diplic II - Private credit balanced mutual fund 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund VR1 - Private credit balanced mutual fund 100.00 100.00 Investment fund Diplic - Private credit balanced mutual fund (1) 100.00 Investment fund BB Steel - Private credit balanced mutual fund (1) 100.00 Investment fund (1) Multimarket investment fund fully redeemed. 2.d) Restatement of accounting balances · Forfaiting Trough out the financial year 2015 the Company purchased raw materials from its suppliers located abroad through a foreign trade operation called Forfaiting, in which the financial institution makes the payment in cash to exporter by the net values of the securities (discount rate and other possible expenses already deducted), allowing the Company to finance imported goods by an yearly interest rate from 1.25% to 3.28%, maturing in 12 months. · Drawee risk During the financial year 2015 the Company carried out transactions denominated drawee risk, the transaction occurs when the financial institution engaged by the Company anticipates to suppliers the debt securities, so then subsequently receives from the Company on the maturity date those anticipated values The Company reclassified the balances of forfaiting transactions and drawee risk with commercial suppliers originally presented in cash flow on June 2015, as follows: Page 22 of 66 a) Statements of cash flows at June 30, 2015 Consolidated 06/30/2015 Published Balances Reclassifications Restated Cash flows Cash generated by operating activities Profit for the year attributable to the controlling shareholders (222,212) Trade payables 86,589 180,521 267,110 Paid Interests (1,358,562) (3,716) (1,362,278) Others 2,495,448 2,495,448 Net cash generated by operating activities 1,001,263 176,805 1,178,068 Cash used in investing activities 185,918 185,918 Cash generated by financing activities Forfaiting funding / drawee risk 386,143 386,143 Forfaiting amortization / drawee risk (562,948) (562,948) Others (2,022,975) (2,022,975) Net cash used in financing activities Exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Parent Company 06/30/2015 Published balances Reclassifications Restated Cash flows Cash generated by operating activities Profit for the year attributable to the controlling shareholders (222,212) Trade payables 96,574 180,521 277,095 Paid Interests (1,201,511) (3,716) (1,205,227) Others 1,481,277 1,481,277 Net cash generated by operating activities 154,128 176,805 330,933 Cash used in investing activities Cash generated by financing activities Forfaiting funding / drawee risk 386,143 386,143 Forfaiting amortization / drawee risk (562,948) (562,948) Others (1,007,594) (1,007,594) Net cash used in financing activities Exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Page 23 of 66 b) Statement of income and statement of comprehensive income at June 30, 2015 The Company has not restated the others statements of June 30, 2015 since the changes in those tables were not material. 3. CASH AND CASH EQUIVALENTS Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Current Cash and cash equivalents Cash and banks 678,446 434,014 34,050 37,003 Short-term investments In Brazil: Government securities 370,365 165,520 368,807 164,311 Private securities 1,926,191 945,420 1,729,034 570,284 2,296,556 1,110,940 2,097,841 734,595 Abroad: Time deposits 2,274,154 6,316,098 464,669 1,113,601 Total short-term investments 4,570,710 7,427,038 2,562,510 1,848,196 Cash and cash equivalents 5,249,156 7,861,052 2,596,560 1,885,199 The funds available in the Group and parent company set up in Brazil are basically invested in investment funds, classified as exclusive and its financial statements were consolidated within CSN the financial statements, consolidated and parent company. The funds include repurchase agreements backed by private and public securities, with pre-fixed income, with immediate liquidity. Private securities are short-term investments in Bank Deposit Certificates (CDBs) with yields pegged to the Interbank Deposit Certificate (CDI) fluctuation, and government securities are basically repurchase agreements backed by National Treasury Notes and National Treasury Bills. The funds are managed by BNY Mellon Serviços Financeiros DTVM S.A., BB Gestão de Recursos DVTM and Caixa Econômica Federal (CEF) and their assets collateralize possible losses on investments and transactions carried out. The investment in those funds were consolidated. A significant part of the funds of the Company and its foreign subsidiaries is invested in time deposits in banks considered by the administration as top rated banks and the returns are based on fixed interest rates. 4. SHORT-TERM INVESTMENTS Financial investments that guarantee letters of credit issued by Banco do Brazil; those credits have been applied in the acquisition of the northeast and the south cement plants. The carrying amount of these investments on June 30, 2016 is R$212,810. The Company used to have investments in public and private securities managed by its exclusive funds that had been qualified as guarantees for the forward dollar contracts traded at BM&F Bovespa, the details are disclosed in note 12 (b). The mentioned derivative operations were fully settled in April 2016 and the respective financial investments used as guarantees were reclassified to cash and cash equivalents. The carrying amounts of these financial investments on December 31, 2015 totaled to 763,599. Page 24 of 66 5. TRADE RECEIVABLES Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Trade receivables Third parties Domestic market 922,521 772,617 540,766 425,108 Foreign market 784,429 818,562 143,782 250,588 1,706,950 1,591,179 684,548 675,696 Allowance for doubtful debts (167,066) (151,733) (121,833) (112,502) 1,539,884 1,439,446 562,715 563,194 Related parties (Note 17 b) 82,602 61,366 933,505 1,140,172 1,622,486 1,500,812 1,496,220 1,703,366 Other receivables Dividends receivable (Note 17 b) (*) 26,902 27,817 730,062 737,668 Advances to employees 31,676 40,190 19,066 24,465 Other receivables 7,313 9,458 101 2,024 65,891 77,465 749,229 764,157 1,688,377 1,578,277 2,245,449 2,467,523 (*) Refers mainly to dividends receivable from Congonhas Minérios S.A. totaling R$694,080 to be paid on November 30, 2016. In accordance with Group’ internal sales policy the Group performs operations relating to assignment of receivables without co-obligation in which, after assigning the customer’s trade notes/bills and receiving the amounts from each transaction closed, CSN settles the trade receivables and becomes entirely free of the credit risk on the transaction. This transaction totals R$280,506 as of June 30, 2016 (R$232,275 as of December 31, 2015), less the trade receivables. The breakdown of gross trade receivables from third parties is as follows: Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Current 1,263,653 1,049,033 406,039 423,801 Past-due up to 180 days 268,173 353,443 163,173 118,488 Past-due over 180 days 175,124 188,703 115,336 133,407 1,706,950 1,591,179 684,548 675,696 The movements in the Group’s allowance for doubtful debts are as follows: Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Opening balance Estimated losses (51,578) (35,631) (47,266) (26,288) Recovery of receivables 36,245 11,121 37,935 4,504 Incorporation of CSN Cimentos and assets Spin-off to Congonhas 2,818 Closing balance Page 25 of 66 6. INVENTORIES Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Finished goods 1,073,932 1,912,868 704,856 1,078,554 Work in progress 744,122 1,007,630 524,164 746,614 Raw materials 850,563 1,062,557 525,637 563,119 Storeroom supplies 947,575 962,078 506,825 489,816 Iron ore 309,313 95,461 8,741 6,912 Advances to suppliers 7,626 12,147 4,231 6,191 Provision for losses (99,083) (111,427) (40,874) (40,462) 3,834,048 4,941,314 2,233,580 2,850,744 The movements in the provision for inventory losses are as follows: Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Opening balance Reversal / (losses) for slow-moving and obsolescence(note22) 12,344 1,154 (412) 15,835 Drop down of assets to Congonhas 31,759 Closing balance 7. OTHER CURRENT AND NON-CURRENT ASSETS The group of other current and non-current assets is comprised as follows: Consolidated Parent Company Current Non-current Current Non-current 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Judicial deposits (note 15) 346,495 328,542 273,027 263,046 Credits with the PGFN (1) 45,185 87,761 45,185 87,761 Recoverable taxes (2) 813,021 996,679 394,060 445,926 562,131 702,722 187,325 245,833 Prepaid expenses 81,390 119,456 22,089 28,119 40,339 19,440 4,500 Actuarial asset - related party (note 17 b) 99,580 114,433 101,305 112,660 Derivative financial instruments (note 12 I) 118,592 Exclusive funds 110,075 Securities held for trading (note 12 I) 12,882 10,778 12,752 10,659 Iron ore inventory (3) 144,499 144,499 Northeast Investment Fund – FINOR 10,888 10,888 8,452 8,452 Other receivables (note 12 I) 13,311 6,877 1,464 1,439 Loans with related parties (note 17 b) 400,053 373,214 257,480 239,930 Other receivables from related parties (note 17 b) 9,209 9,420 32,770 29,020 54,737 32,479 328,393 303,441 Others 24,716 31,524 23,642 14,642 23,252 14,408 941,218 1,286,449 1,532,572 1,583,921 669,959 875,375 1,225,883 1,281,470 (1) Refers to the excess of judicial deposit originated by the 2009 REFIS (Tax Debt Refinancing Program). After the settlement of the tax debt refinancing program, the amount related to one of the lawsuits was fully redeemed through a judicial authorization. (2) Refers mainly to taxes on revenue (PIS/COFINS) and State VAT (ICMS) recoverable and income tax and social contribution for offset. (3) Long-term iron ore inventories that will be used after the construction of the processing plant, which will produce pellet feed, expected to start operating in the second half of 2017. 8. INVESTMENTS The information related to the description of activities of subsidiaries, jointly controlled entities, associates and other investments did not have changes in relation to that disclosed in the Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of June 30, 2016. Page 26 of 66 · Reduce of financial leverage With the primary goal of reducing financial leverage, the Company´s Management is focused on a plan of disposal of assets; however, it is not possible to confirm that the sale is highly probable to occur within a period of 12 months for any of the considered assets. The Company considers several sales scenarios that vary according to different macroeconomic and operating assumptions. In this context, the Company did not segregate and not reclassified these assets in the financial statements as discontinued operations in accordance with the CPC 31 (IFRS 5). · Transnordestina The joint venture Transnordestina is in pre-operational phaseand will continue as such until the completion of railway number II (Malha II), Approved construction -schedulestablished the completion of the construction by January 2017. The said schedule is currently under review and being discussed with the government authorities, however, the Company's management believes that any delay in completion of the project will not cause a substantiall negative impact on the expected return on the investment. After analyzing this matter, Company'smanagement has concluded for proper of usethe accounting basisof operational continuity (going concern)in the preparation of the quarterly financial information as well as to the operational continuity of the project. Page 27 of 66 8.a) Direct equity interests in subsidiaries, joint ventures, joint operations, associates and other investments 06/30/2016 12/31/2015 06/30/2015 Companies Number of shares held by CSN in units % Direct equity interest Participation in % Direct equity interest Participation in Assets Liabilities Shareholders’ equity Profit / (loss) for the period Assets Liabilities Shareholders’ equity Profit / (loss) for the period Common Preferred Investments under the equity method Subsidiaries CSN Islands VII Corp. 20,001,000 100.00 6,310,398 6,345,212 (34,814) (74,813) 100.00 7,877,792 7,837,793 39,999 343,307 CSN Islands IX Corp. 3,000,000 100.00 948 3 945 (1,384) 100.00 2,329 2,329 (68) CSN Islands X Corp. (*) (11,356) CSN Islands XI Corp. 50,000 100.00 2,517,658 2,466,501 51,157 29,165 100.00 3,179,151 3,157,160 21,991 (1,387) CSN Islands XII Corp. 1,540 100.00 2,262,421 3,214,171 (951,750) 143,336 100.00 2,815,700 3,910,786 (1,095,086) (161,566) CSN Minerals S.L.U. 3,500 100.00 3,926,850 11,106 3,915,744 (835,350) 100.00 5,644,572 1,265 5,643,307 395,979 CSN Export Europe, S.L.U. 3,500 100.00 713,717 93,522 620,195 (201,146) 100.00 1,397,512 9,373 1,388,139 167,182 CSN Metals S.L.U. 16,504,020 100.00 625,744 24,672 601,072 (189,903) 100.00 1,220,413 6,620 1,213,793 144,682 CSN Americas S.L.U. 3,500 100.00 1,627,041 163,935 1,463,106 (234,309) 100.00 2,139,488 2,729 2,136,759 95,142 CSN Steel S.L.U. 22,042,688 100.00 2,606,050 1,581,876 1,024,174 333,219 100.00 2,866,164 1,856,618 1,009,546 (187,757) Sepetiba Tecon S.A. 254,015,052 99.99 397,287 130,303 266,984 9,927 99.99 391,889 130,650 261,239 9,932 Mineração Nacional S.A. 65,020,211 99.99 498,972 165,602 333,370 (7,460) 99.99 500,519 159,689 340,830 46 Estanho de Rondônia S.A. 108,655,326 99.99 32,769 17,473 15,296 (6,995) 99.99 32,028 20,565 11,463 (2,140) Cia Metalic Nordeste 92,459,582 99.99 163,360 33,087 130,273 198 99.99 172,283 42,207 130,076 6,737 Companhia Metalúrgica Prada 313,651,399 99.99 758,767 578,528 180,239 (32,694) 99.99 734,570 521,637 212,933 (58,478) CSN Cimentos S.A. (**) 20,012 Congonhas Minérios S.A. 158,419,480 87.52 12,270,781 4,884,453 7,386,328 136,178 87.52 13,398,365 6,148,268 7,250,097 (4,255) CSN Energia S.A. 43,149 99.99 72,774 13,684 59,090 12,879 99.99 87,316 27,471 59,845 9,886 FTL - Ferrovia Transnordestina Logística S.A. 353,190,644 89.79 522,854 192,006 330,848 904 89.79 513,711 183,767 329,944 (4,782) Companhia Florestal do Brasil 35,454,849 99.99 34,878 3,600 31,278 (964) 99.99 32,242 32,242 (7) Nordeste Logística 99,999 99.99 100 55 45 (55) 99.99 100 100 35,343,369 19,919,789 15,423,580 43,006,144 24,016,598 18,989,546 761,109 Joint-venture e Joint-operation Nacional Minérios S.A. (**) 347,498 Itá Energética S.A. 253,606,846 48.75 286,475 33,732 252,743 4,639 48.75 302,956 17,470 285,486 3,827 MRS Logística S.A. 26,611,282 2,673,312 18.64 1,478,595 875,810 602,785 46,531 18.64 1,502,463 945,958 556,505 38,906 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,876,146 50.00 12,893 11,914 979 1,417 50.00 15,593 15,091 502 (2,263) CGPAR - Construção Pesada S.A. 50,000 50.00 42,636 30,944 11,692 3,091 50.00 50,574 39,972 10,602 4,441 Transnordestina Logística S.A. 22,761,085 1,397,545 51.81 3,965,311 2,704,425 1,260,886 (10,742) 56.92 4,229,494 2,958,449 1,271,045 (14,490) Fair Value alocated to TLSA due to control loss 659,105 659,105 5,785,910 3,656,825 2,788,190 44,936 6,101,080 3,976,940 2,783,245 377,919 Associates Arvedi Metalfer do Brasil 27,239,971 20.00 52,862 49,436 3,426 (44) 20.00 54,402 53,363 1,039 (2,386) 52,862 49,436 3,426 (44) 54,402 53,363 1,039 Classified as available-for-sale Usiminas 769,488 450,073 Panatlântica 20,474 21,601 789,962 471,674 Other investments Profits on subsidiaries' inventories (37,001) 45,041 (82,042) (20,052) Others 63,539 (4,402) 65,017 887 26,538 40,639 Total investments 19,031,696 22,228,479 1,117,477 Classification of investments in the balance sheet Investments in assets 20,018,260 23,323,565 Investments with negative equity (986,564) (1,095,086) 19,031,696 22,228,479 (*) Company extinguished in 2015; (**) Company incorporated in 2015; The number of shares, the carrying amounts of assets, liabilities and shareholders’ equity, and the amounts of profit or loss for the period refer to the equity interests held by CSN in those companies. Page 28 of 66 8.b) Changes of investments balances in subsidiaries, joint ventures, joint operations, associates and other investments Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Opening balance of investments 3,998,227 13,665,453 23,323,565 24,199,129 Opening balance of loss provisions Investment balance of Namisa 11.30.15 (10,160,981) Capital increase/acquisition of shares 190,435 3,575 201,263 490,842 Acquisition of Congonhas Minérios shares - 4,16% 2,732,605 Capital reduction (466,758) (546,796) Dividends (1) 194 (54,464) (2,291,507) (3,985,128) Comprehensive income (2) 128,558 (967,447) (271,322) (409,767) Comprehensive income - Business Combination 1,944,676 Equity pickup (3) 84,344 1,192,034 (833,736) 5,968,872 Incorporation of subsidiary - CSN Cimentos (1,061,005) Drop down of MRS assets to Congonhas 786,800 (6,173,113) Transfer of assets - Casa de Pedra e Tecar 156,723 Others (1,476) 15 (1,481) Closing balance of investments 4,400,282 3,998,227 20,018,260 23,323,565 Balance of provision for investments with negative equity Total 4,400,282 3,998,227 19,031,696 22,228,479 (1) In 2016 refers to the allocation of dividends from subsidiaries CSN Energia, Itá Energética, CGPAR Construção Pesada, CSN Minerals, CSN Export, CSN Steel, CSN Metals and CSN Americas. (2) Refers to the mark-to-market of investments classified as available for sale and translation to the reporting currency of the foreign investments (the functional currency of which is not the Brazilian Reais), actuarial gain/loss and gain/loss on net investment hedgefrom investments measured by equity method. (3) The table below shows the reconciliation of the equity in results of affiliated companies included on investment balance with the amount disclosed in the income statement and it is due to the elimination of the results of the CSN´s transactions with these companies Consolidated 06/30/2016 06/30/2015 Equity in results of affiliated companies Nacional Minérios S.A. 347,498 MRS Logística S.A. 93,038 38,734 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,417 (2,263) Transnordestina (10,742) (14,490) Arvedi Metalfer do Brasil (44) (1,329) Others 675 84,344 368,150 Eliminations To cost of sales (23,414) (18,258) To net revenues (2,188) To taxes 7,961 6,952 Others (5,484) Equity in results 63,407 354,656 Page 29 of 66 8.c) Joint ventures and joint operations financial information The balances of the balance sheets and income statements of joint venture and joint operation are presented as follows and refer to 100% of the companies´ profit/loss: 06/30/2016 12/31/2015 Joint-Venture Joint-Operation Joint-Operation Equity interest (%) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 34.94% 50.00% 51.81% 48.75% 50.00% 34.94% 50.00% 56.92% 48.75% 50.00% Balance sheet Current assets Cash and cash equivalents 578,179 1,500 30,793 7,769 7,784 671,475 3,343 75,977 36,647 10,621 Advances to suppliers 10,178 958 35,992 79 60 6,854 289 215 81 Other current assets 540,078 19,224 87,680 17,130 38,264 657,000 22,726 67,540 17,137 43,358 Total current assets 1,128,435 21,682 154,465 24,978 46,108 1,335,329 26,358 143,517 53,999 54,060 Non-current assets Advances to suppliers Other non-current assets 675,618 275 260,863 45,261 17,486 533,897 139 280,718 32,880 13,087 Investments, PP&E and intangible assets 6,128,579 3,829 7,237,600 517,402 21,677 6,191,459 4,689 7,006,464 534,569 34,000 Total non-current assets 6,804,197 4,104 7,498,463 562,663 39,163 6,725,356 4,828 7,287,182 567,449 47,087 Total Assets 7,932,632 25,786 7,652,928 587,641 85,271 8,060,685 31,186 7,430,699 621,448 101,147 Current liabilities Borrowings and financing 770,913 48,237 9,063 844,296 167,112 10,849 Other current liabilities 772,484 23,008 190,123 66,911 44,302 893,883 28,794 250,440 33,667 55,281 Total current liabilities 1,543,397 23,008 238,360 66,911 53,365 1,738,179 28,794 417,552 33,667 66,130 Non-current liabilities Borrowings and financing 2,576,007 4,841,095 8,522 2,772,462 4,560,078 12,620 Other non-current liabilities 579,298 820 140,002 2,283 564,407 1,389 220,001 2,170 1,193 otal non-current liabilities 3,155,305 820 4,981,097 2,283 8,522 3,336,869 1,389 4,780,079 2,170 13,813 Shareholders’ equity 3,233,930 1,958 2,433,471 518,447 23,384 2,985,637 1,003 2,233,068 585,611 21,204 Total liabilities and shareholders’ equity 7,932,632 25,786 7,652,928 587,641 85,271 8,060,685 31,186 7,430,699 621,448 101,147 01/01/2016 a 06/30/2016 01/01/2015 a 06/30/2015 Joint-Venture Joint-Operation Joint-Operation Equity interest (%) MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR MRS Logística CBSI Transnordestina Logística Itá Energética CGPAR 34.94% 50.00% 51.81% 48.75% 50.00% 27.27% 50.00% 62.70% 48.75% 50.00% Statements of Income Net revenue 1,581,554 61,199 85,757 65,570 1,470,683 76,603 76,034 103,532 Cost of sales and services (1,061,738) (52,815) (45,887) (47,683) (1,016,883) (75,532) (41,003) (78,992) Gross profit 519,816 8,384 39,870 17,887 453,800 1,071 35,031 24,540 Operating (expenses) income (3,613) (4,385) (11,011) (25,964) (7,615) (110,658) (5,025) (15,337) (24,283) (9,396) Finance income (costs), net (129,168) (891) (8,586) 494 (412) (125,965) (572) (7,788) 1,129 (957) Income before income tax and social contribution 387,035 3,108 (19,597) 14,400 9,860 217,177 (4,526) (23,125) 11,877 14,187 Current and deferred income tax and social contribution (137,397) (274) (4,884) (3,679) (74,503) (4,026) (5,306) Profit / (loss) for the period 249,638 2,834 9,516 6,181 142,674 7,851 8,881 Page 30 of 66 9. PROPERTY, PLANT AND EQUIPMENT The information related to property, plant and equipment has not changed significantly compared to the disclosed in the Company's financial statements on December 31, 2015. Consolidated Land Buildings and Infrastructure Machinery. equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2015 264,289 2,696,126 11,109,272 38,986 3,199,386 563,540 17,871,599 Cost 264,289 3,436,458 18,638,117 183,086 3,199,386 811,535 26,532,871 Accumulated depreciation (740,332) (7,528,845) (144,100) (247,995) (8,661,272) Balance at December 31, 2015 264,289 2,696,126 11,109,272 38,986 3,199,386 563,540 17,871,599 Effect of foreign exchange differences (34,354) (137,336) (800) (7,800) (3,149) (195,102) Acquisitions 4 100 44,574 392 735,885 23,537 804,492 Capitalized interest (notes 23 and 27) 110,875 110,875 Write-offs (note 22) (34) (6,997) (6) (74) (6,786) (13,897) Depreciation (57,218) (535,721) (2,965) (13,568) (609,472) Transfers to other asset categories 80,110 454,292 61 (532,114) (2,349) Transfers to intangible assets (14,353) (14,353) Others (542) (63) (605) Balance at June 30, 2016 252,630 2,684,730 10,927,542 35,668 3,491,742 561,225 17,953,537 Cost 252,630 3,458,982 18,814,607 178,690 3,491,742 816,853 27,013,504 Accumulated depreciation (774,252) (7,887,065) (143,022) (255,628) (9,059,967) Balance at June 30, 2016 252,630 2,684,730 10,927,542 35,668 3,491,742 561,225 17,953,537 Parent Company Land Buildings and Infrastructure Machinery. equipment and facilities Furniture and fixtures Construction in progress Other (*) Total Balance at December 31, 2015 83,350 869,071 6,103,720 17,679 1,723,327 69,201 8,866,348 Cost 83,350 1,025,848 10,677,122 118,301 1,723,327 159,914 13,787,862 Accumulated depreciation (156,777) (4,573,402) (100,622) (90,713) (4,921,514) Balance at December 31, 2015 83,350 869,071 6,103,720 17,679 1,723,327 69,201 8,866,348 Acquisitions 25,182 165 565,284 17,634 608,265 Capitalized interest (notes 23 and 27) 62,942 62,942 Write-offs (note 22) (34) (7) (3) (7,594) (7,638) Depreciation (12,348) (255,604) (1,463) (3,100) (272,515) Transfers to other asset categories 49,193 185,288 (234,481) Transfers to intangible assets (12,544) (12,544) Others (24) 566 (2) 540 Balance at June 30, 2016 83,350 905,882 6,058,555 16,378 2,105,094 76,139 9,245,398 Cost 83,350 1,075,172 10,887,384 118,056 2,105,094 176,116 14,445,172 Accumulated depreciation (169,290) (4,828,829) (101,678) (99,977) (5,199,774) Balance at June 30, 2016 83,350 905,882 6,058,555 16,378 2,105,094 76,139 9,245,398 (*) Refer basically to railway assets such as courtyards, tracks and leasehold improvements, vehicles, hardware, mines, ore deposits, and spare part inventories. Page 31 of 66 The breakdown of the projects that make up the work in progress is as follows: Consolidated Project description Start date Completion date 06/30/2016 12/31/2015 Logistics Current investments for maintenance of current operations. 55,213 35,457 55,213 35,457 Mining Expansion of Casa de Pedra Mine capacity production. 2007 2016/2017 738,528 709,945 Expansion of TECAR export capacity. 2009 2020 238,453 390,920 Current investments for maintenance of current operations. 318,350 302,764 1,295,331 1,403,629 Steel Equipment supply for use in the steel operation. 2008 2016 93,493 105,697 Expansion of the service center/Mogi. 2013 2015/2016 77 14,950 Current investments for maintenance of current operations. 496,232 375,579 589,802 496,226 Cement Construction of cement plants. 2011 2016 1,541,785 1,254,897 Current investments for maintenance of current operations. 9,611 9,177 1,551,396 1,264,074 Construction in progress 3,491,742 3,199,386 (1) Estimated completion date of the Central Plant Step 1; Estimated completion date of phase 60 Mtpa; Estimated completion date of Mogi Service Center; (4) Refers substantially to the reforming of batteries for coke ovens; Estimated completion date of the unit Arcos / Minas Gerais.The estimated useful lives are as follows: The estimated useful lives are as follows: Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 In Years Buildings 43 43 43 43 Machinery.equipmentand facilities 18 18 18 18 Furnitureand fixtures 11 11 11 11 Others 14 14 11 11 Page 32 of 66 9.a) Depreciation, amortization and depletion expenses: Additions to depreciation, amortization and depletion for the period were distributed as follows: Consolidated Six months ended Three months ended 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Production costs 602,414 531,909 298,503 273,033 Sales expenses 4,527 4,630 2,253 2,330 General and Administrative Expenses 7,147 6,639 3,496 3,317 614,088 543,178 304,252 278,680 Other operating expenses (*) 23,304 18,477 11,196 9,473 637,392 561,655 315,448 288,153 Parent Company Six months ended Three months ended 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Production costs 267,168 416,685 135,700 214,273 Sales expenses 3,608 3,658 1,798 1,880 General and Administrative Expenses 4,446 4,213 2,199 2,074 275,222 424,556 139,697 218,227 Other operating expenses (*) 275,222 424,556 139,697 218,227 (*) Refers to the depreciation of unused equipment and to the amortization of intangible assets, see note 22. INTANGIBLE ASSETS The information related to intangible assets did not have relevant changes in relation to that disclosed in the Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it in the condensed interim financial statements as of June 30, 2016. Consolidated Parent Company Goodwill Customer relationships Software Trademarks and patents Rigths and Licenses (*) Others Total Goodwill Software Total Balance at December 31, 2015 4,098,465 413,387 75,236 143,636 727,390 395 5,458,509 13,091 49,651 62,742 Cost 4,357,799 549,413 173,154 143,636 727,390 395 5,951,787 14,135 84,552 98,687 Accumulated amortization (150,004) (136,026) (97,918) (383,948) (1,044) (34,901) (35,945) Adjustment for accumulated recoverable value (109,330) Balance at December 31, 2015 4,098,465 413,387 75,236 143,636 727,390 395 5,458,509 13,091 49,651 62,742 Effect of foreign exchange differences (125) (23,959) (66) (89,674) Acquisitions and expenditures 6 6 Transfer of property. Plant and equipment 14,353 14,353 12,544 12,544 Write-offs (note 22) (13,091) (13,091) (13,091) (13,091) Amortization (22,066) (5,854) (27,920) (2,707) (2,707) Balance at June 30, 2016 4,085,374 325,797 83,616 119,677 727,390 329 5,342,183 59,488 59,488 Cost 4,459,370 458,022 179,464 119,677 727,390 329 5,944,252 14,135 97,096 111,231 Accumulated amortization (264,666) (132,225) (95,848) (492,739) (14,135) (37,608) (51,743) Adjustment for accumulated recoverable value (109,330) Balance at June 30, 2016 4,085,374 325,797 83,616 119,677 727,390 329 5,342,183 59,488 59,488 (*) Composed mainly by mineral rights with estimated resources of 1,101 million tons.Corresponding amortization is recorded based on production volumes. Page 33 of 66 The estimated useful lives for the current year are as follows: Consolidated Parent Company 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Software 5 5 5 5 Customer relationships 13 13 BORROWINGS, FINANCING AND DEBENTURES As of June 30, 2016 the balances of borrowings, financing and debentures, which are carried at amortized cost, are as follows: Consolidated Parent Company Rates p.a. (%) Current liabilities Non-current liabilities Current liabilities Non-current liabilities 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 FOREIGN CURRENCY Prepayment (*) 1% to 3.5% 109,231 207,657 528,547 2,633,137 109,231 207,657 528,547 2,633,137 Prepayment (*) 3.51% to 8% 369,012 286,487 4,289,363 3,429,716 439,384 372,474 9,092,431 9,272,766 Perpetual bonds 7% 4,369 5,315 3,209,800 3,904,800 Fixed rate notes (*) 4.14% to 10% 135,052 175,768 5,445,737 6,910,992 26,634 32,402 3,334,373 4,056,347 Intercompany bonds Libor 6M to 3% 1,051,237 1,261,861 1,757,871 2,137,040 Forfaiting (**) Libor + Spread 151,079 288,772 151,079 288,772 Others 1.2% to 8% 98,528 115,594 270,368 425,635 LOCAL CURRENCY BNDES/FINAME 1.3% + TJLP 2.5% and fixed 6% + 1.5% 66,393 55,435 1,021,819 1,018,189 39,581 27,847 944,921 928,622 Debentures 110.8% to 113.7% CDI 156,760 60,670 1,653,333 1,750,000 156,760 60,670 1,653,333 1,750,000 Prepayment (*) 109.5 % to 116.5% CDI and fixed rate of 8% 194,418 522,418 5,460,000 5,200,000 143,347 473,139 3,460,000 3,200,000 CCB 112.5% and 113% CDI 91,390 92,976 7,200,000 7,200,000 91,390 92,976 7,200,000 7,200,000 Drawee risk (**) 84,063 84,063 Others 6,229 12,107 Total borrowings and financing Transaction costs and issue premiums (26,703) (74,000) (76,742) (33,716) (22,788) (68,042) (68,895) Total borrowings and financing + transaction costs (*) The balances of Pre-export loans, Fixed Rate Notes and Intercompany Bonds from related parties of the parent company totals R$11,043,554 on June 30, 2016 (R$13,416,687 on December 31, 2015), see note 17b. (**) The balances of forfaiting and drawee risk operations totals R$ 151,079 on June 30, 2016 (R$372,835 on December 31, 2015). Page 34 of 66 · Maturities of borrowings, financing and debentures presented in non-current liabilities As of June 30, 2016, the breakdown of principal plus interest of long-term liabilities as borrowings, financing and debentures by maturity date is presented as follows: Consolidated Parent Company 2017 1,111,025 4% 2,668,109 10% 2018 5,602,570 19% 4,774,316 17% 2019 6,896,445 24% 5,271,913 19% 2020 7,408,444 25% 4,621,687 17% 2021 2,208,657 8% 2,788,330 10% After 2021 2,642,026 9% 7,847,121 27% Perpetual bonds 3,209,800 11% 29,078,967 100% 27,971,476 100% · Amortization and new borrowings, financing and debentures The table below presents the capitalizations and amortizations during the year: Consolidated Parent Company 06/30/ 12/31/2015 06/30/2016 12/31/2015 Opening balance 34,282,515 30,354,058 33,988,090 Funding transactions 7,437 978,206 40,239 2,694,533 Forfaiting funding / Drawee Risk 78,240 924,706 78,240 924,706 Repayment (611,239) (2,850,077) (224,668) (1,542,921) Charges – payments (257,631) (1,146,306) (257,631) (1,146,306) Forfaiting payments (1,582,124) (2,957,762) (1,323,355) (2,656,208) Forfaiting charges (1,544) (7,064) (1,544) (7,064) Provision of charges 1,593,578 3,052,164 1,317,017 2,996,662 Provision charges Forfaiting / Drawee Risk 3,030 2,032 3,030 2,032 Other (1) (3,169,423) 5,932,558 (3,541,057) 3,161,830 Closing balance 30,342,839 34,282,515 30,078,361 33,988,090 Includes interests and unrealized foreign exchange variances . In 2016, the Group capitalized and amortized loans as shown below: · Capitalization Consolidated Transaction Financial institution Date Amount Maturity Financing Kreissparkasse Saalfeld-Rudolstadt June/16 7,437 January 2018 Total 7,437 · Amortization Consolidated Transaction Payment of principal Debt charges Fixed Rate Notes 105,178 388,450 Debentures 130,306 Bank Credit Bill 539,078 Export Credit Note 65,000 403,811 Pre - Export Payment 116,935 103,112 BNDES/FINAME 16,326 16,589 Pre - Debt Payment 303,844 Others 3,956 778 Total 611,239 Page 35 of 66 FINANCIAL INSTRUMENTS The information related to financial instruments did not have significant changes compared to what was disclosed in Company's financial statements as of December 31, 2015 and, accordingly, the Company decided not to repeat it fully in the condensed interim financial statements as of June 30, 2016. I - Identification and measurement of financial instruments The Company enters into transactions involving various financial instruments, mainly cash and cash equivalents, including short-term investments, marketable securities, trade receivables, trade payables, and borrowings and financing. The Company also enters into derivative transactions, especially interest rate and foreign exchange rate swaps. · Classification of financial instruments Consolidated 06/30/2016 12/31/2015 Notes Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Available for sale Fair value through profit or loss Loans and receivables - effective interest rate Other liabilities - amortized cost method Balances Assets Current Cash and cash equivalents 3 5,249,156 5,249,156 7,861,052 7,861,052 Short-terminv estments - margin deposit 4 212,810 212,810 763,599 763,599 Trade receivables 5 1,622,486 1,622,486 1,500,812 1,500,812 Derivative financial instruments 7 118,592 118,592 Trading securities 7 12,882 12,882 10,778 10,778 Total 12,882 7,084,452 7,097,334 129,370 10,125,463 Non-current Other trade receivables 7 13,311 13,311 6,877 6,877 Investments 8 789,962 789,962 471,674 471,674 Loans - related parties 7 400,053 400,053 373,214 373,214 Total 789,962 413,364 1,203,326 471,674 380,091 851,765 Total assets 789,962 12,882 7,497,816 8,300,660 471,674 129,370 10,505,554 Liabilities Current Borrowings and financing 11 1,376,232 1,376,232 1,901,384 1,901,384 Derivative financial instruments 13 26,257 26,257 Trade payables 1,194,942 1,194,942 1,293,008 1,293,008 Dividends and interest on capital 13 464,982 464,982 464,982 464,982 Total 3,036,156 3,036,156 26,257 3,659,374 Non-current Borrowings and financing 11 29,078,967 29,078,967 32,484,576 32,484,576 Total 29,078,967 29,078,967 32,484,576 Total liabilities 32,115,123 32,115,123 26,257 36,143,950 Page 36 of 66 · Fair value measurement The following table shows the financial instruments recognized at fair value through profit or loss using a valuation method: Consolidated 06/30/2016 12/31/2015 Level 1 Balances Level 1 Level 2 Balances Assets Current Financial assets at fair value through profit or loss Derivative financial instruments 118,592 118,592 Trading securities 12,882 12,882 10,778 10,778 Non-current Available-for-sale financial assets Investments 789,962 789,962 471,674 471,674 Total assets 802,844 802,844 482,452 118,592 601,044 Liabilities Current Financial liabilities at fair value through profit or loss Derivative financial instruments 26,257 26,257 Total liabilities 26,257 26,257 II – Investments in financial instruments classified as available-for-sale and measured at fair value through OCI The Company has investments in common (USIM3) and preferred (USIM5) shares of Usiminas (“Usiminas Shares”), designated as available-for-sale financial assets. The Company adopts this designation because the nature of the investment is not comprised in any other categories of financial instruments (loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss). The asset is classified as a non-current asset in line item “investments” and is carried at fair value based on the quoted price on the stock exchange (BM&FBOVESPA). According to the Company's policy, the gains and losses arising from changes in the price of shares are recorded directly in equity, as other comprehensive income. During
